DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Specification
The abstract of the disclosure & specification is objected to because the line quality is poor on both documents. Correction is required. 
Claim Objections
The following claim are objected for the following informalities:  
Claim 1, Line 6 recites “characterized in that the generator unit (1) comprises” and appear proper to recite “wherein the generator unit (1) comprises”;
Claim 3, recites “wherein the consumer unit (2) with which the electrical energy provided by the pressure surge transducer (22)” and appears proper to recite “wherein the consumer unit (2) where the electrical energy is provided by the pressure surge transducer (22);
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the second transmission unit".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4 & 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ochoa (US 2012/0032560).
Regarding Claim 1, Ochoa disclose an energy transmission system for a fluid line (3) comprising 
a generator unit (1) with a power supply unit (10), which can be arranged at a first location of the fluid line (3) [the energy conversion devices 160 and 178 provide a direct and continuous source of electrical energy to a plurality of locations downhole] (FIG. 1: 160, 178, ¶ [0018]), and 
at least one consumer unit (2) having at least one consumer (20; 200), which can be arranged at a second location of the fluid line (3) spaced apart from the first location (FIG. 1, ¶ [0018]; In an aspect, the energy conversion device 160 is located in the BHA 190 to provide an electrical power or energy, such as current, to sensors 165 and/or communication devices 159), 
characterized in that the generator unit (1) comprises 
a pressure surge generator (12) which is connected to the power supply unit (10) and by means of which pressure surges can be generated which can be introduced into the fluid located in the fluid line (3) [As depicted, the energy conversion devices 160 and 178 convert or harvest energy from pressure waves in a fluid, such as drilling mud, which are received by and flow through the drill string 120 and BHA 190.] (FIG. 1, ¶ [0018]), and 
in that the consumer unit (2) comprises a pressure surge transducer (22) [modulator] which is connected to the at least one consumer (20; 200) [sensor], by means of which the pressure surges introduced into the fluid can be converted into electrical energy which can be supplied to the at least one consumer (20; 200) [The modulator may be any suitable pulser, such as a pulser in the fluid path or a pulser that induces energy into the fluid in the form of pressure pulses. In an alternative embodiment, pressure pulses may be selectively generated to power downhole devices at desired times, wherein a modulator at the surface produces the pulses when the downhole sensors use power to measure downhole parameters] (FIG. 1, ¶ [0021]).
Regarding Claim 2, Ochoa disclose the energy transmission system according to claim 1 [see rejected Claim 1], 
wherein the at least one consumer comprises at least one sensor [207] and/or at least one actuator (200) [210] (FIG. 2, ¶ [0019]).
Regarding Claim 4, Ochoa disclose the energy transmission system according to claim 1 [see rejected to Claim 1], 
wherein the generator unit (1) comprises a first transmission unit (14) [“first transmission unit” from the Communication DEVICES 159] connected to the power supply unit (10) and wherein the consumer unit (2) comprises a second transmission unit (24) [“second transmission unit” Communication DEVICES 159] connected to the pressure surge transducer (22) [modulator], wherein the first transmission unit (14) and the second transmission unit (24) or a plurality of second transmission units (24) can exchange information wirelessly between each other (FIG. 1, ¶ [0018]).
Regarding Claim 10, Ochoa disclose an installation [190] comprising at least one fluid line (3) and an energy transmission system according to claim 1 [see rej. Claim 1].
Regarding Claim 11, Ochoa disclose the installation according to claim 10 [see rejected Claim 10],
wherein the generator unit (1) is designed and arranged on the fluid line (3) in such a way that the pressure surge generator (12) can transmit pressure surges directly to the fluid line (3) or can transmit them directly to the fluid located in the fluid line (3) or can transmit them to a further fluid (120; 220) located between the pressure surge generator (12) and the fluid [As depicted, the energy conversion devices 160 and 178 convert or harvest energy from pressure waves in a fluid, such as drilling mud, which are received by and flow through the drill string 120 and BHA 190. Thus, the energy conversion devices 160 and 178 utilize an active material to directly convert the received pressure waves into electrical energy. As depicted, the pressure pulses are generated at the surface by a modulator, such as a telemetry communication modulator, and/or as a result of drilling activity and maintenance. Accordingly, the energy conversion devices 160 and 178 provide a direct and continuous source of electrical energy to a plurality of locations downhole without power storage (battery) or an electrical connection to the surface] (FIG. 1, ¶ [0018]).
Regarding Claim 12, Ochoa disclose the installation according to claim 10 [see rejected Claim 10], wherein the consumer unit (2) is designed and arranged at the fluid line (3) in such a way that the pressure surge converter (22) can convert pressure surges directly from the fluid line (3) or can convert directly from the fluid located in the fluid line (3) or can convert from the further fluid (120; 220) located between the pressure surge generator (12) and the fluid [In an aspect, the energy conversion device 160 is located in the BHA 190 to provide an electrical power or energy, such as current, to sensors 165 and/or communication devices 159. Energy conversion device 178 is located in the drill string 120 tubular, wherein the device provides current to distributed sensors located on the tubular. As depicted, the energy conversion devices 160 and 178 convert or harvest energy from pressure waves in a fluid, such as drilling mud, which are received by and flow through the drill string 120 and BHA 190. Thus, the energy conversion devices 160 and 178 utilize an active material to directly convert the received pressure waves into electrical energy. As depicted, the pressure pulses are generated at the surface by a modulator, such as a telemetry communication modulator, and/or as a result of drilling activity and maintenance. Accordingly, the energy conversion devices 160 and 178 provide a direct and continuous source of electrical energy to a plurality of locations downhole without power storage (battery) or an electrical connection to the surface] (¶ [0018]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ochoa (US 2012/0032560) according to Claim 1.
Regarding Claim 3, Ochoa disclose the energy transmission system according to claim 1 [see rejected Claim 1], 
wherein the consumer unit (2) with which the electrical energy provided by the pressure surge transducer (22) (¶ [0022]). 
Ochoa also disclose that the consumer unit (2) comprises a storage unit (23) with which the electrical energy can be stored [In other applications, batteries are used to power the downhole devices and sensors. However, batteries are expensive, occupy a significant amount of space and may not meet certain environmental regulations] (¶ [0005]). 
It would been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate “energy storage” in Ochoa’s consumer unit. One would be motivated to do so to store energy and use such stored energy when needed.
Regarding Claim 5, Ochoa disclose the energy transmission system according to claim 1 [see rejected Claim 1], 
wherein the generator unit (1) comprises a storage unit (13) with which the electrical energy provided by the power supply unit (10) can be stored [In other applications, batteries are used to power the downhole devices and sensors. However, batteries are expensive, occupy a significant amount of space and may not meet certain environmental regulations] (¶ [0005]).
It would been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate “energy storage” in Ochoa’s consumer unit. One would be motivated to do so to store energy and use such stored energy when needed.
Regarding Claim 9, Ochoa disclose the energy transmission system according to claim 1 [see rejected Claim 1], 
wherein the consumer unit (2) comprises a controller (21) [The pressure pulsing source or device may be coupled to a controller] which can send out corresponding information with the second transmission unit (24) [Communication DEVICES 159] when the electrical energy stored in the storage unit (23) [In other applications, batteries are used to power the downhole devices and sensors. However, batteries are expensive, occupy a significant amount of space and may not meet certain environmental regulations] falls below a predetermined value, and wherein the generator unit (1) comprises a controller (11) which can cause activation of the pressure surge generator (12) on the basis of information received from the first transmission unit (14) ((¶ [0005]), ¶ [0016-0018]).
It would been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate “energy storage” in Ochoa’s consumer unit. One would be motivated to do so to store energy and use such stored energy when needed.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ochoa (US 2012/0032560) according to Claim 1 and in further view of Amin (US 2021/0124323).
Regarding Claim 6, Ochoa disclose the energy transfer system according to claim 1 [see rejected Claim 1], 
wherein the pressure surge generator (12) with which pressure surges can be generated from electrical energy, and the pressure surge transducer (22) [see rejected Claim 1].
Ochoa does not disclose wherein the pressure surge generator (12) comprises a loudspeaker or a piezoelectric element or a motorized piston, with which pressure surges can be generated from electrical energy, and wherein the pressure surge transducer (22) comprises a microphone or a piezoelectric element or a sandwich of metal and polymer layers.
Amin teaches a loudspeaker for a flow monitoring and power generation to regulate flow and power generation (¶ [0096]; For instance, an alert can be broadcast over a speaker coupled to the system at a U.I. component 702 or other component of the system) and the pressure surge transducer (22) comprises a microphone for a flow monitoring and power generation to regulate flow and power generation (¶ [0120]; Other input devices (not shown) can include a microphone). 
One of ordinary skilled in the art would recognize that “monitoring and power generation system to regulate flow and power generation” as disclosed by Amin are common in flow of fluid in tubular configurations for energy conversion of fluid flow.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Amin teachings into Ochoa’s energy transfer system. One would be motivated to add safety measures in case of emergencies.
Regarding Claim 7, Ochoa disclose the energy transmission system according to claim 1 [see rejected Claim 1], 
Ochoa disclose the pressure surge generator (12) wherein the pressure surge generator (12) comprises a compressed air connection, with which pressure surges can be generated from compressed air [a method for generating electrical energy in a downhole tool is disclosed, which method, in one exemplary embodiment, may include flowing a fluid within a tubular downhole, inducing pressure pulses in the fluid at a selected location in the tubular, and using an active material to convert the induced pressure pulses into electrical energy] (¶ [0006]).
Amin disclose at least one valve for a flow monitor and power generator (Abstract & ¶ [0041]). 
One of ordinary skilled in the art would recognize that “valves” as disclosed by Amin are common in flow of fluid in tubular configurations for energy conversion of fluid flow. 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Amin teachings into Ochoa’s energy transfer system. One would be motivated to add safety measures in case of emergencies.
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ochoa (US 2012/0032560) according to Claim 1 and in further view of Huang (US 8,384,270).
Regarding Claim 8, Ochoa disclose the energy transmission system according to claim 1 [see rejected Claim 1], 
wherein the pressure surge generator (12) and the pressure surge transducer (22) are capable of generating, or converting, pressure surges having amplitudes in the range of 0.1 to 1.0 bar [Such pressure fluctuations in the fluid downhole still may remain between 2-4 bars] (¶ [0021]).
Ochoa does not disclose and frequencies in the range of 0.5 to 5.0 Hertz.
Huang disclose frequencies in the range of 0.5 to 5.0 Hertz (Column 3, Lines 31-36).
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Amin frequency ranges into Ochoa’s energy transfer system. One would be motivated to adjust the energy transfer system as needed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH ORTEGA/Primary Examiner, Art Unit 2832